Citation Nr: 1210002	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-50 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990 and from November 1990 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Board remanded the case in order to afford the Veteran the requested Board hearing.

In September 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  The evidence has not shown that the Veteran has a chronic disability manifested by memory loss or loss of concentration.


CONCLUSION OF LAW

The criteria for service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2009 pre-rating letter, the RO provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2009 letter.  Hence, the January 2009 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a September 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further development the record in connection with the claim is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the remaining claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011(for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g). 

The Veteran's separation document (Department of Defense Form 214 (DD-214)) indicates that he served in Southwest Asia from December 1990 to August 1991.

Accordingly, the Board notes that for purposes of the pertinent statute and regulation, the appellant is a Persian Gulf veteran.  Moreover, as indicated below, to give the Veteran every consideration in connection with the claim for service connection the Board has (as the RO has done) considered not only 38 C.F.R.             § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.

However, considering the pertinent evidence in light of all governing legal authority, the Board finds that the claim on appeal for service connection for memory loss with loss of concentration must be denied.

The Veteran's service treatment records are negative for complaints, treatment or diagnosis pertaining to memory loss or loss of concentration.  On the Veteran's April 1991 deployment medical evaluation, he did not report any abnormalities.  There were no concentration or memory difficulties noted on the Veteran's Army National Guard periodic examinations in October 1992 or April 1997.

Following service, the Veteran was afforded a VA examination in April 2005, at which time he denied any mental health problems, and specifically denied anxiety or depression.  On examination, memory was grossly intact and he was oriented in all spheres.  There was no confusion of thought process.  The examiner indicated that there was no evidence of a psychiatric disorder found on examination.  

VA outpatient treatment records reflect that the Veteran was seen by mental health for complaints of difficulty concentrating and loss of attention.  He indicated that he was easily distracted and forgot to complete tasks, though these problems had not impacted his work habits enough to affect job evaluations.  The Veteran reported that these problems began after he returned from Operation Desert Storm in 1991.  He indicated that prior to service in the Persian Gulf, he was able to stay all day in the library could focus and study as much as he needed to.  He denied most symptoms of depression, including lack of interest, decreased energy, psychomotor agitation or suicidal thoughts.

After a mental health assessment, the examiner noted that the Veteran appeared to have symptoms along the posttraumatic stress disorder (PTSD) spectrum, specifically from the avoidance and arousal categories.  She also noted that the Veteran had had some recent social stressors that might have affected his current level of symptoms.  An assessment of anxiety disorder, not otherwise specified, was noted.  

In May 2009, the Veteran continued to report problems with memory loss.  The Veteran indicated that he saw a television report on Gulf War Syndrome and "one of the symptoms mentioned was memory loss."  He described having difficulty focusing and concentrating.  

The Veteran was afforded another VA examination for Gulf War veterans in September 2010.  The Veteran reported that he noticed immediate problems with memory loss and loss of concentration upon his return from the Persian Gulf.  He indicated that his ability to concentrate and recall things had diminished considerably.  After a general physical examination, no diagnosis was assigned.  The Veteran was also referred for a mental health evaluation.  The examiner noted that the Veteran's attention was intact, and that attention tests, including serial 7's and spelling were within normal limits.  Thought process and content were unremarkable.  The Veteran denied symptoms of depression.  Recent, remote, and immediate memory was normal.  The examiner noted that the Veteran was able to remember pertinent events and details from his past, such as the dates of his service, the birthdates of his sons, what he ate last night and what he ate last week.  The Veteran was asked to identify three objects, recall them after a short delay, and after a long delay (20 minutes).  Finally, the Veteran was able to recall the amount of his bi-weekly income and the amount of his bills.  The examiner noted that the Veteran did not demonstrate memory impairment or concentration difficulties identifiable via the scope of the current evaluation.

The examiner observed that the current evaluation did not suggest that the Veteran had any psychosocial or emotion difficulties or diagnoses as defined by the DSM-IV.  Further, the current exam did not suggest that the presence of concentration or memory deficits that have a significant impact on his functioning (social, occupational, familial, or otherwise).  He noted that the lack of evidence for difficulties in concentration/memory did not mean that the Veteran had not sustained a decreased in his abilities due to service in Desert Storm; rather, any decrease in ability does not have an identifiable impact on his functioning and were not detectable via the scope of the current evaluation.  The examiner noted that neuropsychosocial testing may show deficits or decrease in ability not detected on this examination, but the fact remained that there was no identifiable significant impact on social, familial, or occupational functioning.  

An April 2011 written statement from R. K. indicated that he had known the Veteran since 1979, and that he had observed his incredible memory and concentration, but that this changed after his return from Desert Storm.  He noted that the Veteran forgot things and lacked concentration, and that he no longer had any short term memory.  

During the Veteran's September 2011 Board hearing, he reported that he was deployed to Saudi Arabia for Operation Desert Storm/Desert Shield for a period of about 8 months in 1991.  He indicated that when he returned, he immediately noticed problems with focus and concentration.  He noted that prior to his service, he was able to study and focus all day, but was no longer able to do so.  The Veteran noted that he did not see a doctor for treatment right away, but now sought treatment for anxiety.  He indicated that these difficulties impacted his ability to work.  

In sum, the above-cited medical evidence does not show that the Veteran currently has, or at any time pertinent to the appeal has had, a chronic disability manifested by memory loss or loss of concentration.

The Board notes that there have been no objective indications of a chronic disability associated with memory loss or impaired concentration.   On September 2010 VA examination, the Veteran complained of difficulties with focus, concentration, and memory-symptoms he is competent to attest to; however, the VA examiner opined that there was no evidence of any memory loss or concentration, and that the Veteran suffered from no functional impairment from any loss of memory or concentration.  In other words, the Veteran's subjective complaints of impaired memory and concentration have not resulted in objective disability.  As there have been no objective indications of chronic disability manifested by either memory loss or impaired concentration, service connection under the provisions of 38 U.S.C.A. § 1117 is not warranted.

The Board acknowledges the findings of the VA outpatient treatment provider indicating diagnosis of anxiety disorder, not otherwise specified.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only evidence of record reflecting a diagnosis of anxiety disorder is the October 2008 VA outpatient treatment report.  Significantly, while the psychiatrist noted some symptoms such as memory loss and loss of concentration, he indicated that the Veteran specifically denied all other psychiatric symptoms.  Additionally, he did not provide support for the diagnosis of anxiety disorder and there is no specific discussion of the DSM-IV criteria in the treatment report.  As a result, the Board is affording the October 2008 VA treatment report little probative value on the question of whether the Veteran actually meets the diagnostic criteria for anxiety disorder, not otherwise specified.

By contrast, the September 2010 VA examiner failed to diagnose the Veteran with anxiety disorder (or any other psychiatric disability).  In the examination report, the examiner explained why the Veteran failed to meet the DSM-IV criteria for any psychiatric disorder.  The Board also notes that the examiner rendered his opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis for why the Veteran did not meet the criteria for any psychiatric diagnosis.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the most persuasive, medical opinion on the question of current diagnosis of psychiatric disability weigh against the claim.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.   Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have disability-whether diagnosed or undiagnosed-underlying the above-noted complaints upon which to predicate a grant of service connection, there can be no valid claim for service connection, on any basis.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For all the foregoing reasons, the Board finds that service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


